Citation Nr: 1612462	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  14-01 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for right foot hallux valgus with degenerative erosions of the first interphalangeal joint.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which granted service connection for hallux valgus of the right foot and awarded a noncompensable rating.  The Veteran's initial rating was increased to 10 percent in a December 2013 DRO decision.

In his substantive appeal, the Veteran requested a Board videoconference hearing.  
In September 2014 the Board remanded this case in order to afford the Veteran a hearing.  A videoconference hearing was scheduled for January 2015, but the Veteran failed to appear.  As the Board has received no request for a postponement or good cause for the Veteran's failure to appear, his hearing request is deemed withdrawn and the case is returned to the Board.  38 C.F.R. § 20.704(d).

In June 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not present during service or for many years thereafter and is not otherwise etiologically related to service.

2.  The Veteran's tinnitus was not present during service or for many years thereafter and is not otherwise etiologically related to service.

3.  Even considering the Veteran's pain and corresponding functional impairment, his right foot disability has not manifested clawfoot, malunion or nonunion of the tarsal or metatarsal bones, or flatfoot, nor has it warranted characterization as worse than moderately severe.  

4.  The Veteran's service-connected disability, without consideration of age or non-service connected disabilities, is not so severely disabling as to render him unable to secure or follow a substantially gainful occupation
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for an initial disability rating of 20 percent, and no higher, for right foot hallux valgus with degenerative erosions of the first interphalangeal joint have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71 (Diagnostic Codes 5280, 5284) (2015).

4.  The criteria for an award of a TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.18 (2015).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Claimants for TDIU must be advised that the evidence must show that he or she is unable to follow substantially gainful employment.  

An April 2013 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification as to his service connection claims.  The Veteran received proper notification regarding the inferred TDIU claim in May 2014, following the Board's initial remand of the claim.  
 
VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in June 2013 and October 2015 which involved review of the claims file, in-person interviews, physical and audiological assessments, including controlled speech discrimination (Maryland CNC) and pure tone audiometry testing and an opinion concerning the Veteran's conditions and any functional impacts.  The Board finds these examinations to be adequate to decide the instant claims because the examiners based the submitted opinion upon consideration of the Veteran's prior medical history, described the claimed disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Moreover, the Veteran does not report that his foot condition has worsened since his most recent examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In June 2015 the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding his claims, obtained VA treatment records from the Oklahoma City VA medical center (VAMC) and provided the Veteran with a new VA audio examination in October 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.


II.  Service Connection - Hearing Loss and Tinnitus

The Veteran has been diagnosed with bilateral sensorineural hearing loss and has reported experiencing tinnitus.  The Veteran maintains that these conditions began during service and are related to loud noise while the Veteran was aboard ship.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

Service treatment records show that the Veteran was stationed aboard the USS Ashtabula, a fleet oiler and the USS Castor a general supply ship during portions of his service.  The Veteran had normal results (15/15) on whisper tests administered at entrance and separation from service.  There are no documented complaints, diagnosis or treatment for any hearing loss or ear related problem during service or within a year of separation.  The record does note gun exercises during service.

VA treatment records show hearing loss manifesting by October 2012.

At a June 2013 VA examination, the Veteran reported being a mass communication specialist during service.  The Veteran reported firing weapons with both hands but using hearing protection during service.  The examiner noted that the Veteran's profile did not require a hearing conservation program.  The examiner noted mild hearing loss but no functional impairment.  The examiner acknowledged that the whisper tests performed on the Veteran at entrance and separation were not frequency specific but did not show any demonstrable hearing loss during service.  
The examiner opined that the Veteran's bilateral hearing loss and tinnitus were not related to service based on a lack of noted reduction in hearing acuity during service, a low exposure to noise and the fact that the Veteran's tinnitus did not begin until a few years prior to the examination.  

In October 2015 the Veteran underwent a second VA audio examination where he reported that he worked as a home repairman and roofer with significant occupational noise exposure for many decades following service.  The Veteran did report difficulty hearing that has "been there a little while" but did not link it to his military service.  The Veteran also reported tinnitus "sometimes" but could not recall an onset date and did not link the condition to service.  The examiner opined that he Veteran's hearing loss and tinnitus were not resultant from service but were more likely due to civilian noise exposure based on the lack of evidence of acoustic trauma during service combined with his many years of civilian noise exposure.  

The Board does not find that the Veteran's diagnosed hearing loss and reports of tinnitus are resultant from service.  The Veteran's reported military occupational specialty (MOS) of mass communication specialist is not one that is associated with a high or even moderate probability to hazardous levels of noise exposure 
As noted by both VA examiners, the Veteran's service treatment records do not indicate significant levels of hazardous noise exposure during service and there is no apparent diminishment in the Veteran's hearing from entrance to separation.  Furthermore, the record does not show complaints, diagnosis or treatment for any kind of hearing issues for over 50 years following separation.  Moreover, the Veteran has presented conflicting accounts of the onset of his conditions to the Board and to medical providers.  The Board therefore finds the opinions of the VA examiners to be the most probative evidence of record concerning the relationship between the Veteran's current conditions and service.  In light of multiple negative nexus opinions, the preponderance of the evidence is against a finding that the Veteran's current hearing loss or tinnitus are related to service.   Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Increased Rating - Right Foot Disability 
 
The Veteran is currently in receipt of a 10 percent disability rating for right foot hallux valgus with degenerative erosions of the first interphalangeal joint and contends that a higher rating is warranted.  Specifically the Veteran has stated that he uses a walker to assist with ambulation and is therefore entitled to a higher rating. 

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

The Veteran's right foot disability has been rated alternately under Diagnostic Code 5280 for unilateral hallux valgus and currently under Diagnostic Code 5284, which provides ratings for residuals of other foot injuries.  As Diagnostic Code 5280 does not permit a rating in excess of 10 percent for hallux valgus, the question before the Board is whether a higher rating is warranted under Diagnostic Code 5284, which provides that moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  38 C.F.R. § 4.71a; See Copeland v. McDonald, 27 Vet. App. 333, 336 (2015) (noting that once VA grants service connection for a disability, it must select a diagnostic code from the Schedule for the purpose of showing the basis of the evaluation assigned).  The terms "mild," "moderate" and "severe" are not defined in the rating schedule or applicable regulations; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

October 2012 VA treatment records contain x-ray reports showing osteoarthrotic degenerative changes at the metatarsophalangeal joint of the great toe with hallux valgus, and in the midfoot.  The bones were diffusely osteoporotic and the soft tissues were unremarkable for swelling or for vascular calcification.  The Veteran was noted to be using a walker for assistance ambulating.

In June 2013 the Veteran underwent an examination which noted degenerative changes of the first interphalangeal joint that could be attributable to gout or degenerative erosions and mild to moderate hallux valgus.  The only functional impact noted by the examiner was the Veteran's use of a walker for ambulation due to pain. 

Statements from the examiner and the Veteran do not indicate functional difficulties beyond the use of a walker to assist with ambulation.  The Veteran's hallux valgus symptomatology has been recorded as mild to moderate.  The record indicates that the Veteran has been assessed with fairly severe non service-connected rheumatoid arthritis affecting both hips, knees and ankles and that there is no indication that the Veteran's walker was prescribed due to his foot disability.  However, as the Veteran's foot condition may contribute to his difficulty ambulating and thus,  the use of a walker, the Board finds that the disability picture more nearly approximates the criteria required for a 20 percent rating for moderately severe residuals of a foot injury.  38 C.F.R. § 4.71a (Diagnostic Code 5284).  The record does not show the Veteran has clawfoot, malunion or nonunion of the tarsal or metatarsal bones, or flatfoot resulting from his in-service foot injury and there record does not give any indication of severe symptomatology for the Veteran's right foot.  Thus a schedular rating in excess of 20 percent is not warranted. 

IV.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptomatology of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Furthermore, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

In the instant case, the Board finds that the symptomatology and impairments caused by the Veteran's right foot disability are contemplated by the schedular rating criteria, and therefore, that no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings for orthopedic disabilities based a wide variety of manifestations of functional loss, including incoordination and difficulty with ambulation including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain and difficulty ambulating.  In short, there is nothing so exceptional or unusual about the Veteran's right foot disability as to warrant referral for an extraschedular evaluation because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

V.  TDIU

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See VAOPGCPREC 5-2005; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran does not meet the criteria for a schedular award of TDIU. 38 C.F.R. § 4.16(a).  As noted above, the record does not contain significant extraschedular factors concerning the Veteran's right foot disability of record other than its possible contribution to his requiring a walker for ambulation.  The Veteran has been afforded the opportunity to express to the Board how his right foot disability affects his employability but has not done so. While it appears that much of the Veteran's previous employment has been in home repair, it is noted that the Veteran served as a communication specialist during service and thus has training for alternate types of employment which would not require normal ambulation.  As such, and in absence of medical or lay evidence demonstrating unemployability due solely to the Veteran's service-connected disability, the Board finds that referral to the Director, Compensation Service, for extraschedular consideration, is not warranted.  38 C.F.R. § 4.16. 



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An initial disability rating of 20 percent, and no higher, for right foot hallux valgus with degenerative erosions of the first interphalangeal joint is granted. 

Entitlement to a TDIU is denied.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


